                Case 08-12229-MFW            Doc 12726        Filed 06/08/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re                                                     Chapter 11

    WASHINGTON MUTUAL, INC., et al.,1                         Case No. 08-12229 (MFW)

                     Reorganized Debtors.                     Re: Docket Nos. 12723 & 12724



                                     CERTIFICATE OF SERVICE

            I, Travis J. Cuomo, hereby certify that on June 8, 2021, I caused copies of the following

documents to be served upon the parties on the attached service list as indicated:

           Notice of Rescheduled Hearing [Docket No. 12723]

           Notice of Agenda for Video Hearing Scheduled for June 11, 2021 at 9:00 A.M. (Prevailing
            Eastern Time), Before the Honorable Mary F. Walrath, at the United States Bankruptcy
            Court for the District of Delaware [Docket No. 12724]



                                                               /s/ Travis J. Cuomo
                                                             Travis J. Cuomo (No. 6501)




1
   The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, were: (i) Washington Mutual, Inc. (3725); and (ii) WMI Investment Corp. (5395). The
Reorganized Debtors had a former address of 1201 Third Avenue, Suite 3000, Seattle, Washington 98101.



RLF1 25440788v.1
                           Case 08-12229-MFW           Doc 12726   Filed 06/08/21   Page 2 of 3


                                           SERVICE LIST – VIA OVERNIGHT MAIL




                     Alice Griffin, Esquire                                      Brutzkus Gubner
                   121 East 12th Street, #7C                                      Robyn B. Sokol
                    New York, NY 10003                                       21650 Oxnard Blvd Ste 500
                                                                             Woodland Hills, CA 91367




                  Internal Revenue Service                                     Kyle Law Corporation
               Centralized Insolvency Operation                                    Stephan E Kyle
                         PO Box 7346                                           465 California St 5th Fl
                Philadelphia, PA 19101-7346                                   San Francisco, CA 94104




             Office of the United States Trustee for                            O'Kelly & Ernst LLC
                     the District of Delaware                                      Michael J Joyce
                        T. Patrick Tinker                                      901 N Market St 10th Fl
                      844 King St Ste 2207                                     Wilmington, DE 19801
                           Lockbox 35
                    Wilmington, DE 19801



                          Mr. Cooper
                      Attn: Beth Gormley
                   8950 Cypress Waters Blvd.
                      Coppell, TX 75019




RLF1 25440802v.1
                            Case 08-12229-MFW     Doc 12726   Filed 06/08/21   Page 3 of 3


                                             SERVICE LIST – VIA EMAIL


                        Alice Griffin, Esquire                                Brutzkus Gubner
                   griffincounselpc@outlook.com                                Robyn B Sokol
                                                                        rsokol@brutzkusgubner.com




                     Internal Revenue Service                              Kyle Law Corporation
                       Attn Susanne Larson                                    Stephan E Kyle
                   SBSE.Insolvency.Balt@irs.gov                           skyle@kylelawcorp.com




                       O'Kelly & Ernst LLC                          Office of the United States Trustee for
                          Michael J Joyce                                   the District of Delaware
                       m joyce@oelegal.com                                     T. Patrick Tinker
                                                                         thomas.p.tinker@usdoj.gov




RLF1 25440802v.1
